FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HUGO ALEXANDER PEREZ-                            No. 08-73624
ESCOBAR,
                                                 Agency No. A099-663-573
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Hugo Alexander Perez-Escobar, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s denial of his application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992), and we deny the

petition for review.

      Substantial evidence supports the BIA’s denial of asylum and withholding of

removal because Perez-Escobar did not demonstrate that he was or would be

targeted by gang members on account of his political opinion, membership in a

particular social group or any other protected ground. See id. at 482-84; see also

Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2009) (“[t]he Real ID Act

requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”). Further, because Perez-Escobar’s family members

remain in El Salvador unharmed, substantial evidence supports the BIA’s

conclusion that he has not demonstrated a well-founded fear based on family

membership. See Santos-Lemus v. Mukasey, 542 F.3d 738, 743-44 (9th Cir. 2008).

      Substantial evidence also supports the BIA’s denial of CAT relief because

Perez-Escobar failed to demonstrate it is more likely than not he will be tortured in

El Salvador. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          2                                     08-73624